Holt, Judge,
delivered tbe following opinion:
A rebearing is asked upon tbe ground that tbe court bas found, as a matter of fact, that the use continued until April, 1899, and as the protocol, followed by tbe President’s proclamation, was dated August 12th, 1898, the complainants say they should recover on a quantum meruit tbe value of the use of the vessel between these dates. This was a seizure in time of war, and not in time of peace. It was, as has been said, a special case arising from the necessary operation of war, and the war *72power of the government concluded it was necessary to take and use the property. Even conceding that the seizure did not terminate all right of the Spanish owner in the property, or to any use of it, yet the protocol and proclamation did not end the war. The protocol worked a mere truce. The President has not the power to terminate the war by treaty without the advice or consent of the Senate of the United States. If a treaty be silent as to when it-is to become effective, tire weight of authority is that it does not become so until ratified, and this was not done until in April, 1899, and the war did not end by treaty until then; and all the use made by the government of the vessel was justified by the rules of war and international law, without compensation. The motion is overruled and rehearing denied.